Citation Nr: 1708904	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  01-07 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for residuals of a right knee injury.  


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to October 1994.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.

The Board finds that the VA knee examinations of record are inadequate because they do not include the range of motion testing results required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, although range of motion testing was performed, the examiners did not indicate whether the range of motion test results included passive and active motion, or whether range of motion testing was conducted in weight-bearing and nonweight-bearing conditions.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Additionally, the Veteran testified during his January 2017 Board hearing that his right knee disability has gotten worse since his March 2016 exam.  See January 2017 Hearing Transcript.  In light of that assertion, the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Finally, updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right knee disability.  The claims file should be made available to the examiner and review of the file should be noted in the full requested report.  The examiner should record the full history of the identified right knee disability, including the Veteran's competent account of his symptoms.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since December 1999) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


